PER CURIAM.
This cause reoccurs following remand pursuant to this court’s opinion of June 23, 1982, reported at 415 So.2d 842 (Fla.App. 1982). Subsequent to remand, the parties agreed to submit written interrogatories to Dr. Dave. The answers to those interrogatories indicate that the doctor’s opinion as to causation is not dependent upon the inaccurate history of a fall. The requisite causal relationship having been established, we affirm the deputy’s clarified order directing the employer/carrier to continue to furnish medical treatment.
ROBERT P. SMITH, Jr., C.J., and BOOTH and NIMMONS, JJ., concur.